NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

12-P-1992                                               Appeals Court

  COMMONWEALTH      vs.    JASON DOUGLAS (and five companion cases1).


                               No. 12-P-1992.

         Suffolk.         January 13, 2014. - September 30, 2014.

                Present:      Cypher, Rubin, & Hines, JJ.2


Firearms. Constitutional Law, Search and seizure. Search and
     Seizure, Motor vehicle, Threshold police inquiry,
     Protective frisk. Evidence, Firearm. Threshold Police
     Inquiry. Practice, Criminal, Motion to suppress.



     Indictments found and returned in the Superior Court
Department on September 28, 2011.

     Pretrial motions to suppress evidence were heard by Janet
L. Sanders, J.

     An application for leave to prosecute an interlocutory
appeal was allowed by Robert J. Cordy, J., in the Supreme
Judicial Court for the county of Suffolk, and the appeal was
reported by him to the Appeals Court.


     1
       Two of the companion cases are against Douglas, and three
are against Wayne Steed.
     2
       Justice Hines participated in the deliberation on this
case while an Associate Justice of this court, prior to her
appointment as an Associate Justice of the Supreme Judicial
Court.
                                                                   2


     Elisabeth Martino, Assistant District Attorney (Joseph
Janezic, Assistant District Attorney, with her) for the
Commonwealth.
     Michael Tumposky for Jason Douglas.
     Daniel R. Katz for Wayne Steed.


     CYPHER, J.   This is an appeal by the Commonwealth after a

single justice of the Supreme Judicial Court allowed the

Commonwealth's petition under Mass.R.Crim.P. 15, as appearing in

422 Mass. 1501 (1996).   In ruling on the defendants' motions to

suppress, a judge in the Superior Court held that the seizure by

police officers of a firearm found under a passenger's seat

during a "patfrisk" of the interior of a motor vehicle was

impermissible because, although the stop of the vehicle was

justified, the police had exceeded the permissible scope of the

search when they looked under the passenger's seat before the

occupants returned to the vehicle.   Specifically, the judge

reasoned that "[a]ny suspicion which might have been prompted by

any movement (or lack thereof) by the car's occupants was

dispelled by the removal and pat frisk of each individual's

person."3   We reverse the order allowing the motions to suppress.


     3
       The Commonwealth argues, with merit, that the defendants'
motions to suppress did not meet the requirements of
Mass.R.Crim.P. 13, as appearing in 442 Mass. 1516 (2004). The
judge noted that the affidavits were deficient, but in light of
the readiness of defense counsel to remedy any defect and the
Commonwealth's willingness to proceed, the judge determined that
the issue of the inadequacy of the filings was moot. We agree
that the affidavits failed to meet the requirements of rule 13
                                                                    3


    1.   Standard of review.   "[W]e accept the motion judge's

subsidiary findings of fact absent clear error."     Commonwealth

v. Sinforoso, 434 Mass. 320, 321 (2001), quoting from

Commonwealth v. Sanna, 424 Mass. 92, 97 (1997).    "We review de

novo the judge's application of constitutional principles."

Commonwealth v. Martin, 467 Mass. 291, 301 (2014).    We must

assess the reasonableness of a police officer's actions based

upon the "circumstances confronting the officer in the field,

not those facing the judge in the tranquility of the courtroom."

Commonwealth v. Dedominicis, 42 Mass. App. Ct. 76, 79 (1997)

(citations omitted).

    2.   Facts.   The following facts are taken from the judge's

findings, supplemented by the uncontested and uncontroverted

testimony of the only witness at the hearing, Boston police

Officer Liam Hawkins, who was implicitly credited by the judge.

See Commonwealth v. Isaiah I., 448 Mass. 334, 337 (2007), S.C.,

450 Mass. 818 (2008).   On the evening of April 7, 2011, a party

was held at the Felt Night Club (Felt) in downtown Boston to

celebrate the success of a video posted to the video sharing Web

site YouTube and produced by a group whose members lived on

Annunciation Road in Boston.   Members of this group were engaged


and caution counsel to adhere to the procedural requirements of
the rule. See Commonwealth v. Robie, 51 Mass. App. Ct. 494, 499
(2001); Commonwealth v. Johnston, 60 Mass. App. Ct. 13, 19-20
(2003).
                                                                   4


in a long-standing and sometimes violent rivalry with a group

centered in the Orchard Park housing development, and YouTube

videos produced by the two groups had at times been a source of

some of the violence.   The Boston police department's youth

violence strike force conducted surveillance at the event, to be

present in case members of a rival group showed up, to see which

other groups' members might have attended to get a sense of the

current status of shifting alliances among groups in the city of

Boston, and in case "anything sticks out."   The police on the

night in question also followed and stopped some departing

attendees.

    Boston police Officers Liam Hawkins and his partner, Mathew

Wosny, were stationed in the vicinity of Felt that night as part

of the surveillance operation in a "take down" vehicle, one that

was designated to be available to assist should the officers

conducting surveillance require it.   At about 3:12 A.M., they

received a radio dispatch from Sergeant Detective Joseph

Sullivan, who was conducting surveillance at a restaurant in the

Chinatown section of Boston, where some of the party attendees

had gone, reporting that the defendant Jason Douglas had left

the restaurant accompanied by two men.   The three men had been

followed by the police to the restaurant from the party at Felt.

Sergeant Sullivan informed the other officers that Douglas

appeared agitated and was punching his own hand and expressing a
                                                                       5


desire to leave the area.    Sergeant Sullivan also reported that

one of the two men with Douglas -- this turns out to have been

defendant Wayne Steed -- was wearing a blue hooded sweatshirt

and had one hand held tightly to his body in the front pocket of

the sweatshirt.    The men entered a Toyota Camry automobile

driven by a woman who had pulled up at the curb.      The driver had

failed to use her turn signal as she turned out of the parking

lot.    After the men got in, the vehicle departed.   At

approximately the same time, a fight broke out in the parking

lot of the restaurant.

       Officer Hawkins, who was stationed close by, caught up with

the vehicle in his unmarked cruiser and noticed that the driver

again failed to signal when turning.    He pulled over the vehicle

based on this civil infraction.    Officers Hawkins and Wosny

approached the vehicle and saw four people inside.     The driver

was a woman later identified as Rheanna Reese.    The defendant

Douglas was seated in the front passenger seat, while the

defendant Steed was seated in the back with an individual

identified as Shakeem Johnson.    Johnson was seated behind the

driver, while Steed was behind the front passenger.

       Officer Hawkins was familiar with both Johnson and Douglas.

He testified that he had previously encountered Douglas upwards

of fifty times both in the course of his ordinary duties in his

assigned district and through his work on the youth violence
                                                                     6


strike force.   He knew that Johnson had a criminal record that

included both crimes of violence and drug offenses.   He also

knew that Douglas had a previous criminal record, including

specifically at least one firearms conviction.   He testified

that both Douglas and Johnson had been under specific

surveillance when they went from Felt to the restaurant.     While

Officer Hawkins was "loosely familiar" with Steed, he did not

know him well enough to recognize him by name.

    As Officer Wosny approached the vehicle, and before he

reached the driver's window, he observed that Johnson had one

arm stretched across the front of his torso near his waist.

Officer Hawkins observed that "Johnson was kind of pivoted to

the right and leaning in towards the middle of the vehicle."

Officer Wosny ordered Johnson out of the vehicle and conducted a

patfrisk.   Johnson was heavily intoxicated, to the point where

he was "unsteady on his feet."   The officer found nothing during

the patfrisk, and the officers thought that the movements in the

vehicle may have been caused by Johnson trying to remove his

seatbelt to exit the vehicle or to make it appear that his

seatbelt had been fastened.

    Officer Hawkins observed that Steed had his hands resting

on the outside of the pocket of his hooded sweatshirt, rather

than inside them, that he appeared to be clutching something in

the pocket, that he was staring straight ahead, not looking
                                                                    7


around, and that he was avoiding eye contact.    Concerned that,

based on his training and experience, this behavior might

indicate that Steed possessed a weapon, Officer Hawkins ordered

him out of the vehicle.   Steed continued to avoid eye contact

with the officers, questioned why the officers wanted him to get

out, and had to be asked three times before he got out of the

vehicle.   On Steed's exit, the officer could see an open bottle

of an alcoholic beverage on the floorboard sticking out from

under the front passenger seat.    A patfrisk of Steed revealed

nothing.

    As Officer Hawkins performed the patfrisk of Steed, Douglas

opened the front passenger door and got out of the vehicle

without being asked to do so.   Officer Hawkins testified based

on his previous encounters with Douglas that "[n]ormally he's

very casual, he's calm, we talk normally," but that on the night

of the stop Douglas seemed "[d]ifferent."    Douglas is large and

muscular, and in the circumstances, Officer Hawkins wanted to

make sure Douglas was contained.    Officer Hawkins explained that

in his experience when individuals at traffic stops have exited

vehicles unbidden they have, in some instances, been armed.

    Because both officers were already occupied, Officer

Hawkins ordered Douglas to get back in the vehicle, addressing

him by his first name, and Douglas complied.    However, once

Douglas was back in the vehicle, Officer Hawkins saw him shift
                                                                    8


the vehicle from park into drive and say something to the

driver, Reese.   Officer Hawkins was worried that Douglas might

try to flee, and was also concerned for his own safety, because

he was positioned between the vehicle and a jersey barrier by

the side of the road.   He ordered Douglas to shift the vehicle

back into park and told him not to move.    Douglas complied.

Officer Wosny immediately removed Reese from the vehicle to

prevent her from driving away, while Officer Hawkins asked

Douglas to exit and performed a patfrisk of him.   The patfrisk

of Douglas revealed nothing.

     Following the patfrisk of Douglas, all four occupants had

been removed from the vehicle and were either sitting or leaning

on the jersey barrier by the road.   Officer Hawkins approached

the front passenger door of the vehicle, which was still open.

He shined a flashlight under the front passenger seat where

Douglas had been seated, crouched down to look under the seat,

and observed a revolver.4   All four occupants of the vehicle were

then handcuffed and detained.   Defendants Douglas and Steed were

both charged with possession of the firearm.

     3.   Discussion.   "Where the police have observed a traffic

violation, they are warranted in stopping a vehicle."


     4
       Although the judge stated that the officer had leaned in
the back door of the car, the testimony at the hearing was that
Hawkins leaned in the front door.
                                                                      9


Commonwealth v. Bacon, 381 Mass. 642, 644 (1980).     The

subjective motivation of the police does not limit their power

to make an authorized motor vehicle stop.     Commonwealth v.

Santana, 420 Mass. 205, 207 (1995).    The stop in this case was

permissible.

    The exit order and patfrisk of the occupants were also

permissible. During a motor vehicle stop "an exit order is

justified where the police have 'a reasonable belief that the

officer's safety, or the safety of others, is in danger.' . . .

'Reasonable belief' is shorthand for a reasonable, articulable

suspicion."    Commonwealth v. Elysee, 77 Mass. App. Ct. 833, 840

(2010), quoting from Commonwealth v. Gonsalves, 429 Mass. 658,

663 (1999), S.C., 432 Mass. 613 (2000).     "To support an order to

a passenger to alight from a vehicle stopped for a traffic

violation . . . the officer need not point to specific facts

that the occupants are 'armed and dangerous.'     Rather, the

officer need point only to some fact or facts in the totality of

the circumstances that would create in a police officer a

heightened awareness of danger that would warrant an objectively

reasonable officer in securing the scene in a more effective

manner by ordering the passenger to alight from the car."

Commonwealth v. Stampley, 437 Mass. 323, 326 (2002), quoting

from Commonwealth v. Gonsalves, supra at 665.
                                                                  10


    A patfrisk of a lawfully stopped individual is justified by

reasonable suspicion that the individual is armed and dangerous.

See Terry v. Ohio, 392 U.S. 1, 27 (1968).     "The officer need not

be absolutely certain that the individual is armed; the issue is

whether a reasonably prudent man in the circumstances would be

warranted in the belief that his safety or that of others was in

danger."   Ibid.    "The purpose behind the protective measures

allowed by Terry is to enable an officer to confirm or dispel

reasonable suspicions that the stopped suspect may be armed with

a weapon . . . ."     Commonwealth v. Pagan, 440 Mass. 62, 68

(2003).

    Here, there was information that the occupants of the

vehicle at least associated with group members; they had been at

the Annunciation Road group's party earlier in the evening to

celebrate a YouTube video; such videos had provoked gang

violence in the past; two of these individuals who associated

with group members, Johnson and Douglas, were known by the

police to have committed violent crimes in the past; Douglas had

committed a firearms offense; Douglas was known to the police,

who had encountered him over fifty times; Officer Hawkins was

familiar with Douglas from his work on the youth violence strike

force, a group of Boston police officers engaged in proactive

patrol to reduce violence among youthful offenders and young

adults and to curb firearm violence in Boston; Officer Hawkins
                                                                     11


was aware that Douglas had instances of violence and at least

one firearms conviction in his criminal history; Officer Hawkins

knew Douglas well enough to address him by first name; Officer

Hawkins had seen Johnson "all the time in the [An]nunciation

Road, Mission Hill area" and Johnson had instances of violence

and drug offenses in his criminal record; and before the

officers arrived at the vehicle driver's window where they could

have sought the driver's license and the vehicle's registration,

Johnson was observed pivoting and leaning toward the center of

the vehicle and holding one arm across his body as if he might

be trying to hide something.

    In combination with the other evidence described above, the

pivoted position in which the police found Johnson further

supported a reasonable suspicion that he was trying to hide or

access a weapon.     Officer Hawkins testified that Steed, who had

been seen coming from the Felt party, had been seen outside the

restaurant after 3:00 A.M. with one hand tight to his body

inside the pocket of his sweatshirt while entering the vehicle.

Officer Hawkins observed Steed sitting in the vehicle in a

manner that suggested that he might have a weapon in the pocket

of his sweatshirt.    Steed also behaved oddly -- staring straight

ahead in a way that, Officer Hawkins said, "alarmed" him -- and

initially resisted the officers' requests that he get out of the

vehicle.   Furthermore, Douglas's conduct that at the time of the
                                                                   12


stop was unlike his usual "very casual, . . . calm" self, and he

got out of the vehicle unbidden, which objectively heightened

the reasonable suspicion that the occupants of the vehicle were

armed and dangerous.5   After being ordered back into the vehicle

and returning to it, Douglas put the vehicle in gear as if to

drive away and said something to the driver.   He did so while

his fellow passengers were outside the vehicle and a police

officer was standing between the vehicle and the jersey barrier.

     These facts and circumstances justified the protective

search of the interior of the vehicle.   "[I]n appropriate

circumstances a Terry type search may extend into the interior

of an automobile."   Commonwealth v. Almeida, 373 Mass. 266, 270

(1977).   "[T]he search of the passenger compartment of an

automobile, limited to those areas in which a weapon may be

placed or hidden, is permissible if the police officer possesses

a reasonable belief based on 'specific and articulable facts

which, taken together with the rational inferences from those

facts, reasonably warrant' the officer in believing that the


     5
       Douglas's conduct is thus distinguishable from that of the
passenger in Commonwealth v. Torres, 424 Mass. 153, 159 (1997),
where the court found only an exit order, but no further
inquiry, was supported by a passenger exiting a stopped vehicle
unbidden and after a delay when a police officer tapped on his
window. There the court said, "It is not unnatural for either
the driver or the passenger in an automobile (or both) to get
out of the vehicle to meet a police officer who has signalled
the vehicle over to the side of the road." Ibid.
                                                                  13


suspect is dangerous and the suspect may gain immediate control

of weapons."   Michigan v. Long, 463 U.S. 1032, 1049 (1983),

quoting from Terry v. Ohio, 392 U.S. at 21.

    A Terry-type "frisk" of the interior of an automobile may

be justified under art. 14 of the Massachusetts Declaration of

Rights by the concern that a driver or passenger returning to

the vehicle may gain access to a weapon that may be used against

the police, even though the driver and any passengers are

permitted to reenter the vehicle and go on their way.   See

Commonwealth v. Almeida, 373 Mass. at 272 (allowing "frisk" of

car where defendant "was not under arrest at the time of the

'pat-down' search of his person, and there was no assurance that

he would not be returning promptly to his seat behind the wheel

of the automobile"); Commonwealth v. Lantigua, 38 Mass. App. Ct.

526, 528 (1995) (before allowing defendant to reenter car to

obtain registration, officers could properly effect Terry-type

search of areas of car that would be readily accessible to

defendant on reentering); Commonwealth v. Cruz–Rivera, 76 Mass.

App. Ct. 14, 18 (2009), quoting from Commonwealth v. Stack, 49

Mass. App. Ct. 227, 234 (2000) (patfrisk may legitimately extend

into interior of automobile even where, as here, patfrisk of

defendant did not reveal weapons and police were prepared to

release him, "but police are 'confined to what is minimally

necessary to learn whether the suspect is armed and to disarm
                                                                   14


him once the weapon is discovered'"); Commonwealth v. Graham, 78

Mass. App. Ct. 127, 129 (2010) (justification for patfrisk

entitled officer to also conduct protective sweep of vehicle

confined in scope to intrusion reasonably designed to discover

weapon, where concern extended to threats that might arise from

retrieval of weapon in vehicle by occupant who was not placed

under arrest); Commonwealth v. Myers, 82 Mass. App. Ct. 172,

177-178 (2012) (justification for patfrisk of driver entitled

police to conduct protective sweep of vehicle even though driver

sat in back seat of cruiser after patfrisk and could no longer

have reached inside vehicle, because he could have returned to

vehicle and recovered hidden weapon at end of encounter).

    The judge concluded that because the patfrisks of each

passenger revealed nothing, reasonable suspicion that the

occupants of the vehicle could be armed had been dispelled.      We

disagree.   The reasonable suspicion that the occupants of the

vehicle are dangerous and may possess a weapon (although not on

their person) did not in these circumstances dissipate with the

failure to locate immediately the weapons reasonably believed to

justify the initial frisk.   "[I]f nothing developed during the

stop that created probable cause, the police would shortly have

been required to let [the group] go."   Commonwealth v. Santiago,

53 Mass. App. Ct. 567, 571 (2002).   As expressed by the United

States Supreme Court, "[i]f a suspect is 'dangerous,' he is no
                                                                   15


less dangerous simply because he is not arrested."    Michigan v.

Long, 463 U.S. at 1050.

    In these circumstances, the protective frisk of the

interior of the vehicle was justified by the reasonable

suspicion that permitted the officers to issue the exit order

and pat frisk the occupants.   Although circumstances may arise

where a patfrisk of the vehicle's occupants would dispel the

apprehension of danger and render a subsequent protective frisk

of the vehicle's interior impermissible, this is not such a

circumstance.   In the usual case, as here, the reasonable

suspicion that permitted the officers to issue an exit order and

pat frisk the occupants continues to exist and warrants a

protective frisk of the vehicle's interior when a weapon is not

immediately discovered in a patfrisk of the person.   Indeed, if

police officers are required to conclude that the reasonable

suspicion that existed before the patfrisk of a person is

dispelled by a patfrisk that reveals no weapon and are not

permitted a protective frisk of the interior of the vehicle,

then, as best expressed by Justice Harlan, "the answer might be

a bullet."   Terry v. Ohio, 392 U.S. at 33 (Harlan, J.,

concurring).

    The order allowing the defendants' motions to suppress is

reversed, and a new order shall enter denying the motions.

                                    So ordered.
    RUBIN, J., (concurring in the judgment, with whom Hines,

J., joins).   Although I agree that the order allowing the

motions to suppress must be reversed, and with the majority's

method of analysis, I write separately to state explicitly that,

in the context of a lawful automobile stop, before police

officers may, under art. 14 of the Massachusetts Declaration of

Rights, undertake a Terry-type search, or "patfrisk," of the

interior of a motor vehicle, see Terry v. Ohio, 392 U.S. 1, 27

(1968), they must have not only reasonable suspicion that an

occupant is armed and dangerous, but also reasonable suspicion

"based on specific, articulable facts that there might be [a]

weapon[] in the vehicle."   Commonwealth v. Johnson, 82 Mass.

App. Ct. 336, 342 (2012).   And, as I explain, because I would

not hold as the majority does that the motion judge erred in

determining that during the time Johnson and Steed were outside

the vehicle, the reasonable suspicion they were armed and

dangerous dissipated, I necessarily reach the conclusion that

the order must be reversed through a somewhat different route

than the majority.

  It is "settled that in appropriate circumstances a Terry type

search may extend into the interior of an automobile."

Commonwealth v. Almeida, 373 Mass. 266, 270 (1977).    The

authority for such a further intrusion into an individual's

privacy must be evaluated based on all the facts and
                                                                     2


circumstances.   It does not necessarily arise whenever there is

reasonable suspicion warranting a patfrisk of someone in a car.

In order to be lawful, a search or seizure must be tailored to

its justification.     See, e.g., Commonwealth v. Silva, 366 Mass.

402, 407-408 (1974), quoting from Terry v. Ohio, 392 U.S. at 19

(A "search must be 'strictly tied to and justified by' the

circumstances which rendered its initiation permissible. . . .

[A permissible] search is thus confined to what is minimally

necessary to learn whether the suspect is armed and to disarm

him once the weapon is discovered").    Thus, as the leading

treatise on the law of the Commonwealth with respect to

suppression states, "[t]he scope of a frisk is circumscribed by

the rationale for the frisk."     Grasso & McEvoy, Suppression

Matters Under Massachusetts Law § 5-4[a], at 5-12 (2013/2014

ed.).   "[E]ven a patfrisk that is 'valid in its inception' may

be 'excessive in its scope.'"     Commonwealth v. Cruz-Rivera, 76

Mass. App. Ct. 14, 18 (2009), quoting from Commonwealth v.

Silva, supra at 407.     Therefore, as this court has recently

explained, if in all the circumstances there is "no reasonable

concern based on specific, articulable facts that there might be

weapons in [a] vehicle," a search of its interior is not

permitted.   Commonwealth v. Johnson, 82 Mass. App. Ct. at 342.

Consistent with this, even when our appellate courts have

concluded that an initial patfrisk of an occupant of a car was
                                                                     3


lawful, they have analyzed separately the question whether a

further protective search of the passenger compartment of the

car is within the permissible scope of that search, asking

whether such a search was justified by reasonable suspicion that

the suspect might gain control of a weapon from within the car

and use it against the officers.   See, e.g., Commonwealth v.

Silva, 366 Mass. at 407-408; Commonwealth v. Cruz-Rivera, 76

Mass. App Ct. at 18.   See also Commonwealth v. Silva, supra at

408 (further search of car is permitted only where it will serve

"a protective end").

    Because the facts that justify a patfrisk of the occupant

of a car may not justify a further search of it, there may be

circumstances, as the majority explains, where a lawful patfrisk

that reveals nothing dispels what reasonable suspicion there

was, so that a further search of the car will be impermissible.

Imagine, for example, that a police officer stops a car for

speeding with no reason to think the driver is dangerous.    The

officer goes to the driver's window and sees under the driver's

jacket what he thinks is a holster.   Assuming that provides a

sufficient basis for reasonable suspicion that the driver is

armed and dangerous, the officer might permissibly order the

driver out of the car and frisk him in order to allow the

officer to "quickly confirm or dispel [his] suspicion."     United

States v. Place, 462 U.S. 696, 702 (1983).   See Commonwealth v.
                                                                     4


Pagan, 440 Mass. 62, 68 (2003) ("The purpose behind the

protective measures allowed by Terry is to enable an officer to

confirm or dispel reasonable suspicions that the stopped suspect

may be armed with a weapon").    If the patfrisk reveals the

driver is wearing not a holster, but a back brace, the officer's

suspicion will be dispelled.    There would no longer be any basis

for suspicion of the driver, and a further search of the car

would be impermissible.   Cf., e.g., United States v. Austin, 269

F. Supp. 2d 629, 634 (E.D. Pa. 2003) (where officer's suspicion

justifying patfrisk was based solely on his belief driver

reached for weapon, search of car unlawful because once officer

"realized that [the defendant] had reached for a cell phone, not

a weapon, there was no reason to believe that he was dealing

with an armed or dangerous individual").

     Of course, in many cases, the same facts that give rise to

reasonable suspicion the occupant of a car is armed and

dangerous will justify a Terry-type search of the interior of

the car.1   There will be reasonable suspicion not merely that the


     1
       While often described as a "patfrisk" of the interior of
an automobile, see, e.g., Commonwealth v. Cruz-Rivera, 76 Mass.
App. Ct. at 18, what is permitted in these circumstances is
actually "a protective search for weapons only." Commonwealth
v. Almeida, 373 Mass. at 271 n.2. As the Supreme Judicial Court
has explained, given the justification for the search, "the
search must be confined to the area from which the suspect might
gain possession of a weapon," id. at 272, and must be limited
"to what is minimally necessary to learn whether the suspect is
                                                                      5


occupant is carrying a weapon on his person, but that, even if

he is not carrying a weapon on his person at the time of the

patfrisk, he may have one in the car.    In such circumstances,

absent some other development, a patfrisk of the individual that

reveals nothing will not dispel the officer's reasonable

suspicion.    And, as the majority explains, in these

circumstances, a protective search of the car may be permissible

even if the individual is to be allowed to go on his way.      See,

e.g., Commonwealth v. Almeida, 373 Mass. at 272 (allowing

"frisk" of car where defendant "was not under arrest at the time

of the 'pat-down' search of his person, and there was no

assurance that he would not be returning promptly to his seat

behind the wheel of the automobile").

       The majority concludes that there was reasonable suspicion

that Johnson was armed and dangerous -- that he either had a

weapon on his person, or had one in the car -- at the point at

which Johnson pivoted toward the center of the back seat of the

car.    The majority concludes that in this case, the suspicion

was not dispelled by the patfrisk of Johnson that revealed no

weapon.    Likewise, the majority concludes that Steed's own

conduct, including "sitting in the vehicle in a manner that

suggested that he might have a weapon in the pocket of his


armed and to disarm him once [any] weapon is discovered."
Commonwealth v. Silva, 366 Mass. at 408.
                                                                    6


sweatshirt," ante at     , something observed after Johnson was

removed from the car, created at that point reasonable suspicion

that he was armed and dangerous and that he had a weapon either

on his person or in the car.   This suspicion, too, the majority

concludes, was not dispelled by the patfrisk that found nothing.

Finally, the majority says that Douglas's conduct only

"heightened the reasonable suspicion that the occupants of the

vehicle were armed and dangerous," ante at     , implying that he

might have been thought to have a weapon on his person or in the

car based only on the suspicion that attached to the other two.

The suspicion of Douglas, the majority concludes, also was not

dispelled by the patfrisk of Douglas that found nothing.   The

majority thus holds that, with or without the circumstances that

later arose, there was suspicion of each occupant at the time of

his exit order sufficient to justify the search of the car, and

that, with respect to each, the patfrisk did not serve to dispel

that suspicion.   "[T]he protective frisk of the interior of the

vehicle was justified by the reasonable suspicion that permitted

the officers to issue the exit order and pat frisk the

occupants."   Ante at    .2



     2
       The majority does assert at one point that all the "facts
and circumstances justified the protective search of the
interior of the vehicle," ante at    , but if, as the majority
concludes, the suspicion of each passenger was not dispelled by
the patfrisk, it would seem necessarily to follow that the
                                                                   7


    I agree that at the time of the search the officers in this

case had reasonable suspicion based on articulable facts that

the car may have contained a weapon, and that the search of the

car's interior therefore was justified.   But I do not base my

conclusion on the initial suspicion aroused by either Johnson or

Steed.   The experienced motion judge concluded that at the time

of the stop, the police had insufficient facts to support an

exit order or a patfrisk of any of the occupants of the car.

She concluded that Johnson's movements toward the center of the

back seat warranted the order that he exit and his patfrisk.

But she found as a fact that after finding nothing on Johnson's

person, the police "conclud[ed] that what Johnson was in fact

doing inside the car was removing his seatbelt" –- as one

officer testified, they determined the actions that had made

them suspicious had been "innocent."   The judge thus held that

in light of this, Johnson's actions gave the police no basis to

search the car.

    Given the judge's finding of fact, it is difficult to

conclude that her legal determination was in error.   I need not



initial basis for suspecting him sufficed to allow a further
search of the vehicle. At the end of the day, my analysis is
applicable whichever is the basis for the majority's conclusion
since, in either event, we would not rely on the initial
suspicion aroused by either Johnson or Steed in reaching our
conclusion that there was reasonable suspicion the vehicle
contained a weapon.
                                                                     8


decide the question, however, because even assuming she was

correct to this point, I think the suppression motion still

should have been denied.

     The judge also concluded that Steed's behavior,

particularly, when the officers approached the vehicle, his

having his hands outside the front pocket of his sweatshirt,

apparently, according to Officer Liam's testimony "as if they

were clutching something," provided the officers with reasonable

suspicion only that, as he sat in the car, he was holding a

weapon in the front pocket of his sweatshirt.3    The motion judge

concluded that this justified the order that he get out of the

vehicle and a patfrisk of his person, but when the patfrisk

revealed that he did not in fact have a weapon on his person,

what suspicion there had been was dispelled.     She held that his

actions, too, thus provided no basis for the police to search

the car.   The majority concludes this, too, was error.   That

also is a difficult position to maintain, but we again need only

     3
       Officer Hawkins testified that a Sergeant Sullivan, who
did not testify, reported to Officer Hawkins that as Steed, who
was not known to the officers, entered the vehicle after leaving
the Chinese restaurant, he had his hand in the front pocket of
his sweatshirt, "was maintaining his right hand in there,
holding it tight to his body." The motion judge stated that
"[b]ecause Sullivan did not testify, precisely what he saw and
what he suspected based on these observations was not made clear
to this Court." In any event, neither the Commonwealth nor the
majority asserts that the police had reasonable suspicion that
Steed was armed and dangerous prior to seeing him in the car
apparently clutching something in his sweatshirt pocket.
                                                                      9


assume, without deciding, that the motion judge's conclusion was

correct.

    For the reasons described by the majority, the exit orders

directed to, and the patfrisks of, Johnson and Steed were

permissible.   While Johnson and Steed were out of the vehicle,

Douglas came out of the car unbidden.    There is evidence that

earlier on the evening in question Douglas was "agitated," and

that at the time of the stop he was acting unlike his usual

"very casual, . . . calm" self.    The officer ordered him back

into the car, and he complied.    But after being ordered back

into the car and returning to it, Douglas put the vehicle in

gear as if to drive away and said something to the driver.       He

did so while his fellow passengers were outside the car and a

police officer was standing next to it, between it and the

jersey barrier.

    When, at 3:00 A.M., a passenger in a stopped vehicle who

has been in attendance at a gang party and has a violent

criminal record including a firearm offense leaves a vehicle

unbidden to confront an officer occupied with a lawful patfrisk,

it is reasonable for the officer to fear for his safety.    And,

although the driver kept her foot on the brake, by subsequently

shifting the car into gear, Douglas actually manifested a

serious threat to officer safety.    His attempt to flee -- done

in the knowledge he was well-known to the officers, and so
                                                                  10


likely would later be found, and that his friends were outside

the vehicle and would be left behind -- made it reasonable to

suspect that there was something in the car or on his person

Douglas did not wish the police to see, most likely a firearm,

since he had been convicted previously of a firearms offense,

and was recently socializing with gang members.

    With reasonable suspicion that Douglas had a weapon either

on his person or in the car, an exit order and a patfrisk

extending into the interior of the car were justified.   A

patfrisk of Douglas's person that revealed no weapon could not -

- and therefore did not -- dispel the officer's reasonable

suspicion that Douglas was armed and dangerous.   A protective

search of the interior of the car, limited to the area from

which Douglas might have gained possession of a weapon upon his

return to the car, was justified notwithstanding the negative

result of the patfrisk of his person.   The gun was found under

his seat, in that area.

    For these reasons, while I agree with both the majority's

method of analysis and its result, I concur only in the judgment

of reversal.